Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Young KR 10-0952375 in view of Rhodes US PAT 6354714 and Krause US PAT 7068188. Citations to page numbers in Young refer to the English translation of the document.
	As for claim 1, Young discloses a runway-embedded flash lighting device comprising: a body 120;  a ceiling member (lid 110, see page 3); a light guide member (prism 130, page 3 lines 5+); an LED flash light source (LED module 150; wherein the body is configured to be embedded in a runway (page 1, fourth paragraph), the ceiling member 110 is disposed in an upper opening of the body (see Figures 1-4) in and configured to be exposed to a runway surface when the body is embedded in the runway (as shown in Figure 6) the ceiling member comprises a flash emission window (holes 112), the light guide member is disposed in the flash emission window (page 8, lines 19+), the LED flash light source 150 is disposed inside the body in and configured 
	Young is silent regarding the LED being a flash light source emitting a flashing light, wherein the effective intensity of the runway-embedded flash lighting device is 6000 cd or more, and the light source is configured to be switchable between a high, medium, and low intensity.
	The examiner takes Official Notice that emitting flashing light is well known in the context of LED and runway lights, Rhodes is provided as documentary evidence of an example of this. It would have been obvious for one having ordinary skill in the art to look to the teachings of Rhodes and have the device of Young flash, where emitting flashing light is desired for the intended application and location of the embedded device of Young. One would have been motivated to use flashing lights where having the lights be more visible to the pilots and/or airline workers, as needed.
	Krause teaches a runway approach lighting system that achieves an effective intensity 6000 cd or more (can be 10000-18000), and the light source is configured to be switchable between a high, medium, and low intensity (see column 5 lines 1-35).  It would have been obvious for one having ordinary skill in the art to look to the teachings of and utilize the light source, circuitry, and related components of Krause with the device of Young to provide an improved airport lighting system with a high brightness and modes that allow the device to be adjusted to high, medium, and lower levels of brightness. One would have been motivated to make this combination to improve 
	As for claim 2, Young fails to teach the body and the ceiling member are integrally molded as an integrally molded product. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the body and ceiling member integrally formed, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. Howard v. Detroit Stove Works, 150 USPQ 164 (1893). One would have been motivated to make this modification to have a less parts and a sturdier body for Young. 
	As for claim 3, in another embodiment Young teaches wherein the LED flash light source comprises: a substrate (pcb 152); an LED 151; and a lens member (255, Fig 8), the LED is placed disposed on the substrate, the lens member is placed disposed above the LED (see Fig 8). It would have been obvious for one having ordinary skill in the art to utilize the lens of the embodiment of Figure 8 into the embodiment of figures 1 and to configure the lens to achieve uniform distribution, which is known in the art, to achieve an alternate, desired illumination pattern. One would have been motivated to make this modification where modifying the light distribution is desired in Young. 
	As for claim 4, Young further teaches a heat radiating member 153, wherein the heat radiating member is placed on the substrate of the LED flash light source on a surface opposite to an LED mounting side (as shown in Figures 1 and 3).
	As for claim 5, Young discloses that the ceiling member comprises an upper ceiling portion (top of 110, excluding 111a) and a lower ceiling portion (portion 114 of 120, see Fig 2 and 3), the upper ceiling portion is placed disposed on a rear side 
	As for claim 7, Young discloses a second flash emission window and a second light guide member disposed in the window (Figure 1 shows two windows 112 and a light guide 130 in each window).
	As for claim 8, Young discloses a fixing member (see 116, 117, Fig 1), wherein the fixing member is disposed on an outer peripheral portion of the ceiling member (peripheral portion of cover 110), and the fixing member is provided with a fastener hole to be inserted with a fastener for fixing to the runway (coupling hole 117, body of ground engaging bolt is inserting into the ground and into hole 117, see pages 3 and 4).
	As for claim 9, Young further discloses that the ceiling member and fixing member are integrally molded as an integrally molded product (see Fig 1, fixing hole 116 is part of 110).
	As for claim 10, Young discloses a bottom cover that is disposed on and covers the lower opening of the body (bottom plate portion shown under 160 in Figures 3, 4, and 6).
	As for claim 11, Young further discloses the body is cylindrical in shape (120, Fig 1).
	As for claim 12, the fastener is a screw (Young recites an engaging bolt and teaches screwing other bolts in place, page 3 and 4). Thought not stated as a screw, in the alternative, it would have been an obvious matter of simple substitution to utilize a .
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Rhodes and Krause, and further in view of Marquez US 2018/0162554.
	As for claim 6. (Currently Amended) The runway-embedded flash lighting device according to claim 5, but fails to teach a reinforcing plate member, wherein the reinforcing plate member is disposed on an outer surface of the lower ceiling portion of the ceiling member in a state of standing upright in a vertical direction with respect to the outer surface of the lower ceiling portion. Marquez teaches a reinforcing plate member disposed on an outer surface of a lower ceiling portion of the ceiling member in a state of standing upright in a vertical direction with respect to the outer surface of the lower ceiling portion (see upstanding reinforcement plates in between light emitting elements 106, Figure 2). It would have been obvious for one having ordinary skill in the art to combine the reinforcement plate(s) of Marquez with Young to provide a sturdier structure for the embedded lighting device of Young. One would have been motivated to make this combination to provide a more reinforced cover means for protecting the device of Young.
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Rhodes and Krause, and further in view of Erchak US 2005/0040424
	As for claim 13, Young is silent to the LED being square or rectangular in shape.  The examiner takes Official Notice that it is well known to have LEDs be rectangular or .
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Rhodes and Krause, and further in view of Urbaing US PAT 5676448.
	As for claim 14, see the discussion above for the cylindrical body and LED lighting device of Young; Young fails to teach wherein the bottom cover member is attached to at least one of the cylindrical body and the LED flash light source with a screw and an O-ring, for waterproofing of the runway-embedded flash lighting device.
Urbaing teaches the concept of having a bottom cover member attached to at least one of the body and a light source with a screw and an O-ring, (column 4 lines 55+) for waterproofing of the runway-embedded flash lighting device. It would have been obvious for one having ordinary skill in the art to look to Urbaing and utilize a gasket and screw configuration to with Young to provide an improved sealing means. One would have been motivated to make this combination to provide an alternate, improved means for holding and protecting the device of Young.
Response to Arguments
The previous Double Patenting rejection is withdrawn in response to Applicant’s amendments filed 3/7/22.  The arguments regarding the prior art of record not teaching the newly added limitations to claim 1 regarding the luminous intensity and modes are 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875